Citation Nr: 0901104	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Louisville, Kentucky, which denied the 
appellant's claims of entitlement to Dependency and Indemnity 
Compensation (DIC) based on service connection for the cause 
of the veteran's death.

In an Informal Hearing Presentation dated December 30, 2008, 
the veteran's representative identified two issues as being 
on appeal.  In addition to the claim of service connection 
for the cause of the veteran's death, the representative also 
listed a claim of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 (2008).  However, the Board notes that no 
such claim has been adjudicated by the RO, or appealed to the 
Board.  Therefore, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2003.  The death certificate 
shows that the immediate cause of his death was drowning.  
There was no secondary cause listed.

2.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder ("PTSD").

3.  The competent evidence of record does not establish that 
a disability of service origin, or a service-connected 
disability, caused or contributed to the veteran's death.


CONCLUSIONS OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in, or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e), 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In addition, during the pendency of this appeal, the Court 
issued a decision stating that, in general, 38 U.S.C.A. § 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court also held that a DIC claim imposes upon VA 
no obligation to inform a DIC claimant, who submits a non-
detailed application, of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction ("AOJ").  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent re-adjudication of 
the claim, as in a Statement of the Case ("SOC") or 
Supplemental Statement of the Case ("SSOC"). Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Here, the RO notified the appellant, in both the 
preadjudication November 2003 letter and a subsequent April 
2006 letter, of the evidence and information necessary to 
substantiate a DIC claim based on a previously service-
connected condition, specifically indicating that to support 
a claim for DIC benefits, the evidence must show that the 
veteran died while on active duty, or that the veteran died 
from a service-connected injury or disease.  The Board 
acknowledges, however, that neither of the letters 
specifically advised the appellant of the conditions the 
veteran was service-connected for at the time of his death, 
or the evidence required to substantiate a DIC claim based on 
a condition not yet service connected.

In this case, however, the Board finds that any notice errors 
did not affect the essential fairness of the adjudication.  
The November 2004 SOC notified the veteran of the applicable 
regulations, to include 38 C.F.R. § 3.312, which specifically 
address cause of death, to include principal and contributory 
causes of death.  A review of the record shows that the 
appellant had actual knowledge of how to substantiate her 
claim, as she submitted argument explaining why she believed 
that the medication prescribed for the veteran's PTSD caused 
or contributed to his death, and treatise evidence regarding 
medication side effects.  As she has shown actual knowledge 
of how to substantiate a claim on that basis, any error with 
regard to proper notice is non-prejudicial, and a remand of 
the appellant's case for issuance of a new VCAA letter is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The evidence of record also demonstrates that the appellant 
has had ample opportunity to meaningfully participate in the 
adjudication of her claims.  Thus, the Board finds any errors 
or deficiencies regarding notice to be harmless.

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection was awarded.  

The Board notes that the veteran was given appropriate notice 
according to Dingess in the April 2006 letter.  The letter 
advised the veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim.  To the extent there was any error in 
the timing of such notice, since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned, in 
regards to these matters, are rendered moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
        
        b.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records, relevant 
post-service treatment records, and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).

The Board concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA Medical 
Center ("VAMC") and relevant private medical records are in 
the file, as well as a coroner's report concerning the 
veteran's cause of death.  The Board thus finds that the 
record contains sufficient evidence to make a decision on her 
claims. 

VA's duty to assist also includes a duty to provide the 
veteran with a proper medical examination or opinion when 
warranted.  In this respect, the Board notes that in the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations that would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes that an opinion is not needed in this 
case because the only evidence indicating that the veteran's 
cause of death is related to a service-connect disability are 
lay statements of the appellant and her daughter.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination or opinion.  As will be discussed below, the 
appellant contends that the veteran's death from drowning was 
the result of side effects from the medications he was 
prescribed to control the symptoms of his service-connected 
PTSD.  

In this regard, the Board acknowledges the there are 
instances in which lay testimony can serve to establish an 
association between service and the claimed disability or 
death for the purpose of satisfying the criteria of McLendon.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology can satisfy 
the requirements of McLendon.  However, the Board finds that 
a lay person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as linking the 
drowning that caused the veteran's death to the medication 
prescribed for the veteran's service-connected PTSD.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant and her daughter's lay beliefs alone can serve 
to establish any association between the veteran's death and 
a service-connected disability.  As there is no competent 
evidence suggesting any association with service or a 
service-connected disability, the Board finds that an 
examination is not warranted under the criteria set forth in 
McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).

The Board has considered the internet articles and 
prescription warnings submitted by the appellant in support 
of her claim.  Treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses). However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
Board finds the treatise evidence which has been submitted by 
the appellant to be so general and speculative in nature as 
to not constitute competent, probative evidence as to the 
circumstances surrounding the veteran's death.  Consequently, 
the Board finds that such evidence does not satisfy even the 
low threshold of McLendon is suggesting an association 
between his service-connected and death.

The Board also recognizes that the appellant has submitted a 
release form identifying Dr. Mudd as a private psychiatrist 
who treated the veteran for his service-connected PTSD.  
However, the appellant also submitted a statement from Dr. 
Mudd in which the psychiatrist explained that he had stopped 
treating the veteran prior to his death because the veteran 
had started seeking treatment through VA.  Furthermore, the 
appellant contends that it was prescriptions given by VA for 
his PTSD that caused or contributed to his death.  Under the 
circumstances, the Board finds that Dr. Mudd's records are 
not relevant to the issue under consideration and need not be 
obtained.  As noted, his VA treatment records have been 
associated with the claims file, and these records detail the 
medications that he had been given during the months prior to 
his death.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In this case, the appellant is claiming entitlement to 
service connection for the cause of the veteran's death from 
drowning, which she contends was caused by the side effects 
of the medications prescribed to him to control the symptoms 
of his service-connect PTSD.  (See VA Form 4138, November 
2004.)

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death if it is shown that it 
contributed substantially or materially to death, combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2008).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting a fatal disease, or have had a material influence 
in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The veteran's death certificate shows that he died on June 
[redacted], 2003 of accidental drowning after falling into a river 
while fishing.  The appellant is the veteran's wife.  She 
contends that the medication that VA prescribed to the 
veteran for his service-connected PTSD caused him to fall, 
hit his head, slip into the water and drown.  (See 
appellant's statement, January 2005.)  She specifically 
claims that the VAMC physician who treated her husband did 
not use proper judgment in prescribing the medications that 
he was taking for PTSD.  In support of her claim, she has 
submitted a list of the veteran's medications, along with 
copies of internet articles detailing the side effects of 
these medications, as well as copies of "Prescribed 
Medication Information" given to the veteran by VA 
pharmacies with his medication, containing specific 
information regarding the use and side effects of the 
medications.  The veteran's daughter claims that VA was 
negligent in "over-prescribing" the veteran's PTSD 
medications, and neither advised him nor the appellant of the 
specific side effects.  (See letter from Pam Harris, January 
2005).

At the onset, the Board notes that the appellant has asserted 
that VA was negligent in prescribing the medications taken by 
the veteran for his service-connected PTSD.  
Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002).  The statute establishes that a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault is necessary for 
entitlement to compensation.  Under the statute, the 
proximate cause of death must also be an event not reasonably 
foreseeable.  Id.  To establish causation, the evidence must 
show that VA's hospital care, medical or surgical treatment, 
or examination resulted in additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  
In addition, there must be evidence showing either that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.

In claims of service connection for the cause of the 
veteran's death, however, the issue of negligence in the 
prescribing of medication is irrelevant if the medication was 
prescribed for a service-connected disability.  In essence, 
if it was found that a medication prescribed for a service-
connected disability caused or contributed to the veteran's 
death, an award of service connection would be warranted 
regardless of whether there was a finding of negligence, 
carelessness, or some other fault on the part of VA in 
prescribing the medication.  Therefore, in the remainder of 
this discussion, the Board will focus on the issue of 
causation.

The claims folder indicates that the veteran was service-
connected for PTSD, effective May 2002, based on active duty 
service in Vietnam.  This was his only service-connected 
disability.  A review of his medical treatment records 
reveals that he was treated for symptoms of his disability by 
several practitioners in the year prior to his death.  
Treatment notes show that he was being treated for anxiety 
and depression, and was taking the antidepressants Wellbutrin 
and Fluoxetine (Prozac), as well as Clonazepam for 
generalized anxiety disorder, and Ambien for insomnia.   
Treatment records from June 2002 show that he was also taking 
several other medications for unrelated physical disorders.  
During an initial psychiatric assessment at the VAMC in April 
2003, the veteran was diagnosed with depressive disorder, and 
was noted to have chronic suicidal thoughts.  The examiner 
added the drug Seroquel to help decrease the frequency of his 
nightmares.  The veteran was subsequently seen on several 
occasions in April and May of 2003, and no complaints were 
noted with respect to his medications.

The evidence of record shows that on June [redacted], 2003 at 
approximately 4:55PM, the veteran was fishing below a dam 
spill way at [redacted].  (See Coroner's Verdict, June 2003.)  
The coroner's report indicates that it was raining, and the 
water was choppy.  A witness reported that he observed the 
veteran fishing on the west side of the spillway, wearing a 
blue raincoat and white cap.  Later, the witness observed the 
same raincoat and cap floating in the water.  It is noted by 
the coroner in the report that, "for some reason [the 
veteran] fell in the water."  After a nearby witness saw the 
items of clothing floating in the water and noticed that the 
veteran was no longer standing near the spill way, he called 
911.  The veteran's body was subsequently retrieved from the 
lake by a rescue squad, and the coroner was called and viewed 
the body at the scene.  There was no autopsy performed.  
Following an examination, he concluded that the veteran had 
accidently fallen into the water and drowned.  He noted that 
the veteran had some cuts on his head, as if he had fallen 
onto rocks at the shoreline.  He added that the weather was a 
contributing factor because the rain caused the rocks to be 
wet and slippery.  However, he specifically noted that 
illness did not in any way contribute to the veteran's death, 
nor did alcohol or drugs.  Id.  

After a complete review of the claims file, the Board 
concludes that the probative  evidence of record does not 
support the appellant's contention that the veteran's death 
was related to his military service.  Instead, the Board 
finds that the official county coroner's verdict is competent 
medical evidence establishing that the veteran's death was 
the result of accidental drowning that was likely the result 
of weather cause the rocks to be wet and slippery, and 
unrelated to any drugs or medications.  The coroner's verdict 
was decided by the exercise of sound judgment, after a 
careful analysis of all the facts and circumstances 
surrounding the veteran's death.  See 38 C.F.R. § 3.312(a).  
There is no contrary competent medical evidence of record to 
suggest that the veteran's service-connected PTSD, its 
associated symptoms, or the medications prescribed for the 
disorder, caused, or substantially or materially contributed 
to his death. 

The Board has considered the statements of the appellant and 
her daughter explaining changes they had noticed in the 
veteran's behavior during the final weeks of his life.  
Certainly, the appellant and her daughter are competent to 
offer evidence as to facts within their personal knowledge, 
such as observable symptoms of the veteran's disability prior 
to his death.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Board notes that neither the appellant 
nor her daughter were present at the time of the veteran's 
death, and, thus, neither is able to offer testimony as to 
the specific circumstances surrounding his tragic death.  As 
noted, the coroner took into account the testimony of a 
witness who observed the veteran fishing shortly prior to his 
death, and there was apparently nothing in that statement to 
suggest any unusual behavior by the veteran.  Given the 
weather conditions on the day of his death, which caused the 
rocks to be wet and slippery, the examiner found that it was 
reasonable to conclude that the veteran's death was likely 
accidental.  There is no basis in the coroner's report to 
conclude that the veteran's medications played any role in 
his death, and, in fact, the coroner concluded that neither 
alcohol or drugs were a factor.  Under these circumstances, 
although they are clearly sincere in their belief that 
veteran's death was the result of side-effects caused by the 
medications he had been given for his PTSD, the Board finds 
that their lay testimony is both speculative in nature and 
beyond their competence as lay persons, and thus, can not 
constitute probative evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this same regard, the Board notes that the appellant 
appears to have raised a question as to the coroner's 
findings because no blood test or autopsy was performed.  
(See VA Form 9, January 2005.)  However, the Board notes that 
neither the appellant, nor VA adjudicators, are medical 
professionals, and thus are not competent to request that the 
veteran undergo any medical tests or studies.  See Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  In this case, after a 
complete analysis of all the facts and circumstances 
surrounding the veteran's death, the coroner, a competent 
medical profession, determined that neither an autopsy nor 
any other test was necessary to assist in his conclusion.  
Without any evidence of a mistake or faulty rationale on the 
part of the coroner, the Board finds his opinion to be the 
most probative evidence of record.

As discussed above, the Board has considered the internet 
articles and prescription warnings submitted by the appellant 
in support of her claim.  These documents list various 
possible side-effects of the veteran's medications, including 
dizziness, drowsiness, seizures, weakness, and others.  
However, the Board finds the treatise evidence in this 
instance to be so general and speculative in nature as to not 
constitute competent, probative evidence as to the 
circumstances surrounding the veteran's death.

The Board notes in passing that, in the month immediately 
prior to his death, the veteran reported having chronic 
suicidal thoughts as a result of PTSD.  (See VAMC treatment 
record, April 2003.)  However, the appellant has not claimed 
that the veteran's death was in any way related to his 
suicidal thoughts, and, as discussed above, the coroner's 
verdict contains no evidence suggesting that the veteran's 
death was a suicide.

Although the Board is sympathetic to the appellant's loss, 
the Board concludes that the preponderance of the evidence is 
against granting service connection for the cause of the 
veteran's death is not warranted.  The "benefit-of-the-
doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application, as there is not an approximate balance of 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


